Central Farmers Trust Company et al., brought suit to foreclose a mortgage and for other relief against Spitzer-Rorick Trust and Savings Bank et al. A demurrer to the bill was sustained. An amended bill was filed and defendant, H. C. Rorick appeared specially *Page 761 
and moved to strike the amended bill in so far as it applied to him on the ground that it constituted a new and distinct cause of action. Rorick's motion to strike was denied and this appeal is from that order.
The main question argued here is whether or not the amended bill of complaint stated a new cause of action.
It is not necessary and we do not decide this question. The ground of action against Rorick was predicated on the alleged insufficiency of the treasurer's affidavit filed in the office of the Secretary of State and the Clerk of the Circuit Court on behalf of Home Acres Land Corporation as a prerequisite to transact business in Florida. We have this date adjudicated the validity of that affidavit and held it sufficient. Spitzer-Rorick Trust and Savings Bank vs. W. O. Thompson, et al.
In view of this holding there was no personal or partnership liability against Rorick in the instant case so the cause is reversed with directions to dismiss the bill as to him.
Reversed.
WHITFIELD, P.J., AND DAVIS, J., concur.
BUFORD, C.J., concurs in the opinion and judgment.
BROWN, J., dissents.
ELLIS, J., not participating.